Supreme Court

                                                                     No. 12-191-A
                                                                    (PM/2007-5039)


               Sonny Fortes                     :

                     v.                         :

           State of Rhode Island                :


                                          ORDER

         This is applicant Sonny Fortes’ appeal from a Superior Court ruling denying his

application for post-conviction relief. The case came before the Court in conference on

the state’s confession of error wherein the state concedes that the applicant’s statutory

right to counsel as spelled out by this Court in Campbell v. State, 56 A.3d 448 (R.I. 2012)

was not properly observed. Upon review of the record, the Court concludes that the

confession of error should be accepted.

         Accordingly, the applicant’s appeal is sustained. The papers in the case are

remanded to the Superior Court for hearing on the application for post-conviction relief at

which applicant Fortes shall be represented by counsel in accordance with Campbell,

supra.

         Entered as an Order of this Court this 18th day of April 2013.


                                             By Order,




                                               ____________/s/_________________
                                               Clerk
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      Sonny Fortes v. State of Rhode Island.

CASE NO:            No. 2012-191-A
                    (PM/2007-5039)

COURT:              Supreme Court

DATE ORDER FILED:   April 18, 2013

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

SOURCE OF APPEAL:   Providence County Superior Court

JUDGE FROM LOWER COURT:

                    Associate Justice Francis J. Darigan, Jr.

ATTORNEYS ON APPEAL:

                    For Applicant: George J. West, Esq.

                    For State: Virginia M. McGinn
                               Department of Attorney General